       Case 4:19-cv-06192-HSG Document 1 Filed 09/30/19 Page 1 of 7


     Matthew C. Helland, CA State Bar No. 250451
 1
     helland@nka.com
 2   NICHOLS KASTER, LLP
     235 Montgomery St., Suite 810
 3   San Francisco, CA 94104
     Telephone: (415) 277-7235
 4   Facsimile: (415) 277-7238
 5
     Michele R. Fisher, MN State Bar No. 303069*
 6   fisher@nka.com
     Jay E. Eidsness, MN Bar No. 0395347*
 7   jeidsness@nka.com
     NICHOLS KASTER, PLLP
 8   4600 IDS Center
     80 South 8th Street
 9
     Minneapolis, MN 55402
10   Telephone: (612) 256-3200
     Facsimile: (612) 338-4878
11
     Austin Kaplan, TX State Bar No. 24072176
12   akaplan@kaplanlawatx.com
13   Kaplan Law Firm, PLLC
     406 Sterzing St.
14   Austin, TX 78704
     Telephone: (512) 553-9390
15   Facsimile: (512) 692-2788
     *Pro hac vice application forthcoming
16

17

18                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
19
     Joseph Flynn, individually and on behalf of    Case No.:
20   all others similarly situated,
21                                                  COLLECTIVE ACTION COMPLAINT
                                  Plaintiff,
22                                                  1) Failure to Pay Overtime Compensation in
            v.                                      Violation of the Fair Labor Standards Act (29
23                                                  U.S.C. § 201, et seq.)
     Informatica, LLC,
24
                                  Defendant.
25

26

27

28
                                                   -1-
                                     COLLECTIVE ACTION COMPLAINT
         Case 4:19-cv-06192-HSG Document 1 Filed 09/30/19 Page 2 of 7



 1                                     PRELIMINARY STATEMENT
 2          1.       This is a putative collective action brought by Plaintiff Joseph Flynn (“Plaintiff”),
 3   on behalf of himself and all others similarly situated. Plaintiff and those similarly situated are or
 4   were employed by Defendant Informatica, LLC (“Informatica” or “Defendant”), as Inside Sales
 5   Representatives and were denied proper overtime compensation as required by federal wage and
 6   hour laws. These employees are similarly situated under the Fair Labor Standards Act (“FLSA”),
 7   29 U.S.C. § 216(b).
 8          2.       The putative FLSA Collective is defined as:
 9

10                   all inside sales employees (including Business Development Managers,

11                   Inside Sales Representatives, Sales Development Representatives, or other

12                   positions with similar job titles and/or duties) (collectively “Inside Sales
13
                     Representatives”) who work or have worked for Informatica anytime from
14
                     three years prior to the filing of this action through the present (the
15
                     “Collective Period”).
16

17          3.       During the Collective Period, Defendant failed to pay overtime compensation to
18   Plaintiff and the FLSA Collective as required by federal law. Plaintiff seeks relief for himself and
19   for the FLSA Collective under the FLSA to remedy Defendant’s failure to pay overtime
20   compensation.
21                                      JURISDICTION AND VENUE
22          4.       This Court has original jurisdiction to hear this Complaint and to adjudicate the
23   claim stated herein under 28 U.S.C. § 1331, this action being brought under the FLSA, 29 U.S.C. §
24   201 et seq. Plaintiff’s signed consent form to join this lawsuit is attached as Exhibit A. As this case
25   proceeds, it is likely other individuals will file consent forms and join as opt-in plaintiffs.
26          5.       Venue is proper in the United States District Court for the Northern District of
27   California pursuant to 28 U.S.C. § 1391 because Defendant has its principal place of business in
28
                                                         -2-
                                         COLLECTIVE ACTION COMPLAINT
         Case 4:19-cv-06192-HSG Document 1 Filed 09/30/19 Page 3 of 7



 1   Redwood City, California, and because a substantial part of the events or omissions giving rise to
 2   the claims occurred in this district. On information and belief, Defendant made decisions and
 3   determined policies as to pay methods, practices, and classification from its corporate headquarters
 4   in Redwood City, California.
 5            6.     Pursuant to L.R. 3-2(c) and (d), this action is properly assigned to the San Francisco
 6   Division of the Northern District of California because a substantial portion of the events giving rise
 7   to the dispute occurred in San Mateo County as Defendant is located there.
 8                                                 PARTIES
 9            7.     Plaintiff Joseph Flynn is an adult resident of Pflugerville, Texas.
10            8.     Defendant employed Plaintiff in an inside sales role as a Business Development
11   Manager working in its Austin, Texas office from approximately May 2017 to approximately
12   January 2019.
13            9.     Defendant is a Delaware corporation that does business in seven states including
14   California, Illinois, New York, North Carolina, Illinois, Texas, and Virginia. According to
15   Defendant’s website, its corporate headquarters is located at 2100 Seaport Blvd., Redwood City,
16   California 94063.
17            10.    Defendant is a software company that makes and sells enterprise software solutions
18   to businesses’ information technology (“IT”) departments. Defendant’s website states: “As the
19   world’s leader in Enterprise Cloud Data Management, we recognize a generational market
20   disruption in data is underway. We are entering Data 3.0, where data powers digital transformation,
21   and we’re prepared to help you intelligently lead—in any sector, category or niche. Informatica
22   provides you with the foresight to become more agile, realize new growth opportunities, and create
23   new inventions.” Defendant sells its products to businesses, and those businesses in turn sell their
24   own separate products and services to their customers. Upon information and belief, Defendant
25   regularly receives compensation from its clients for these services that are delivered across state
26   lines.
27

28
                                                       -3-
                                        COLLECTIVE ACTION COMPLAINT
         Case 4:19-cv-06192-HSG Document 1 Filed 09/30/19 Page 4 of 7



 1          11.      Upon information and belief, Defendant is an enterprise engaged in commerce or in
 2   the production of goods for commerce as defined by Section 203(s)(1) of the FLSA, and had an
 3   annual gross volume of sales which exceeded $500,000.00.
 4          12.      Plaintiff and other Inside Sales Representatives were engaged in commerce or in the
 5   production of goods for commerce as defined by Section 207(a)(1) of the FLSA.
 6          13.      Plaintiff was Defendant’s employee as defined by the FLSA, 29 U.S.C. § 203(e)(1),
 7   and Defendant was Plaintiff’s employer within the meaning of the FLSA, 29 U.S.C. § 203(d), (g).
 8                                       FACTUAL ALLEGATIONS
 9          14.      Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully set
10   forth herein.
11          15.      Plaintiff worked for Defendant as a Business Development Manager. In this role,
12   Plaintiff’s primary duty was to sell Defendant’s software solutions and products from inside the
13   office to customers across the country, to meet Defendant’s production goals.
14          16.      Defendant employs numerous Inside Sales Representatives who, similar to Plaintiff,
15   sell Defendant’s software solutions and products to customers across the country, from inside
16   Defendant’s offices.
17          17.      Inside Sales Representatives routinely work overtime hours to meet the demands set
18   by Defendant. Defendant put pressure on Plaintiff and the Inside Sales Representatives to contact
19   and respond to potential customers, and meet sales goals, which led to frequent overtime work.
20          18.      For example, Plaintiff estimates he worked approximately forty-five (45) to forty-
21   eight (48) hours per week on average. Plaintiff typically arrived to work Monday through Friday
22   before 7:00 a.m. in order to ready for his first telephone call by 7 a.m. each day. Plaintiff routinely
23   worked those days until at least 3:30 p.m., and often later, particularly at the end of months, quarters,
24   and years. In addition, Defendant often held meetings late in the day, which required Plaintiff to
25   work even later. Plaintiff regularly answered work-related phone calls and emails prior to and after
26   his scheduled working hours. Defendant’s demands for service and production also caused Plaintiff
27   to routinely work through lunch.
28
                                                        -4-
                                         COLLECTIVE ACTION COMPLAINT
         Case 4:19-cv-06192-HSG Document 1 Filed 09/30/19 Page 5 of 7



 1           19.     By way of another example, during the week of July 9, 2018, Plaintiff estimates that
 2   he worked approximately 48 hours. Defendant did not compensate him for any of the overtime
 3   hours he worked during that workweek, or any other weeks.
 4           20.     Defendant paid Plaintiff, and those similarly situated, on a salary plus commissions
 5   basis without any overtime compensation.
 6           21.     Defendant failed to maintain and keep time records for Plaintiff and those similarly
 7   situated.
 8           22.     Defendant knew Plaintiff and the other Inside Sales Representatives worked
 9   overtime hours because its job requirements and production standards required it. Plus, its managers
10   often observed the long hours being worked.
11           23.     Defendant knew or should have known that its Inside Sales Representatives were
12   non-exempt employees entitled to overtime pay because, for example, federal courts and the U.S.
13   Department of Labor have consistently held that inside salespersons are entitled to overtime wages.
14   Defendant had a duty to investigate and research its obligations under the FLSA.
15           24.     Defendant’s conduct was willful and in bad faith. Defendant operated under a
16   scheme that has caused significant damages to Plaintiff and the similarly situated individuals.
17                                         CLAIM FOR RELIEF
18                 FAIR LABOR STANDARDS ACT – FAILURE TO PAY OVERTIME
19           25.     Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully set
20   forth herein.
21           26.     The FLSA requires employers to pay non-exempt employees no less than one-and-
22   one-half times their regular rate of pay for all hours worked in excess of forty (40) in a workweek.
23   29 U.S.C. § 207.
24           27.     Defendant has not properly compensated Plaintiff or the FLSA Collective for their
25   overtime hours as required by the FLSA.
26           28.     Defendant knew Plaintiff and the FLSA Collective worked overtime without proper
27   compensation, and it willfully failed and refused to pay Plaintiff and the FLSA Collective wages at
28   the required overtime rates. See 29 U.S.C. § 255.
                                                     -5-
                                        COLLECTIVE ACTION COMPLAINT
         Case 4:19-cv-06192-HSG Document 1 Filed 09/30/19 Page 6 of 7



 1           29.        Defendant’s willful failure and refusal to pay Plaintiff and the FLSA Collective
 2   overtime wages for overtime hours worked violates FLSA. 29 U.S.C. §§ 207, 255(a).
 3           30.        By failing to record, report, and/or preserve records of hours worked by Plaintiff
 4   and the FLSA Collective, Defendant failed to make, keep, and preserve records of its employees to
 5   determine their wages, hours, and other conditions of employment, in violation of the FLSA, 29
 6   U.S.C. § 255(a).
 7           31.        As a direct and proximate result of Defendant’s conduct, Plaintiff and the FLSA
 8   Collective have suffered and will continue to suffer a loss of wages. Plaintiff and the FLSA
 9   Collective are entitled to liquidated damages and attorneys’ fees and costs incurred in connection
10   with this claim.
11                                           PRAYER FOR RELIEF
12           WHEREFORE, Plaintiff, individually and on behalf of the FLSA Collective, prays for
13   relief as follows:
14           a.         Designation of this action as a collective action and authorization of the prompt
15   issuance of notice pursuant to 29 U.S.C. § 216(b) to all those similarly situated apprising them of
16   this case and permitting them to assert FLSA claims by filing consent forms pursuant to 29 U.S.C.
17   § 216(b);
18           b.         Judgment that Plaintiff and the FLSA Collective are non-exempt employees entitled
19   to overtime compensation under the FLSA;
20           c.         Judgment against Defendant for an amount equal to Plaintiff’s and the FLSA
21   Collective’s unpaid overtime wages at the applicable overtime rates and liquidated damages;
22           d.         A finding that Defendant’s violations of the FLSA are willful;
23           e.         All costs and attorneys’ fees incurred in prosecuting this claim;
24           f.         An award of any pre- and post-judgment interest;
25           g.         For such other and further relief, in law or equity, as this Court may deem
26   appropriate and just.
27

28
                                                         -6-
                                           COLLECTIVE ACTION COMPLAINT
        Case 4:19-cv-06192-HSG Document 1 Filed 09/30/19 Page 7 of 7


     Dated: September 30, 2019            NICHOLS KASTER, LLP
 1

 2
                                 By:      /s/ Matthew C. Helland
 3                                        Matthew C. Helland

 4                                        ATTORNEYS FOR PLAINTIFF AND THE
                                          PUTATIVE COLLECTIVE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                             -7-
                                 COLLECTIVE ACTION COMPLAINT
